DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 4-5, 10-11, 14-15, 20-32 are pending wherein claims 1, 10, 11, and 20 are in independent form. 
3.	Claims 1, 10, 11, 20, 22, 26, 28, 32 have been amended.
4.	Claims 2-3, 6-9, 12-13, 16-19 have been cancelled. 
Response to Arguments
5.	Applicant's arguments filed on 10/07/2022 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 7 of the remarks, applicant argues, “With respect, it is submitted that Cheng does not in fact disclose AP parameters comprising a remote UE identity for identifying the remote UE, as claimed. What the cited paragraph [0108] of Cheng discloses is an identifier to differentiate packets of different remote UEs. There is no apparent suggestion that this identifier in Cheng identifies, or even could identify, anything other than a packet. Clearly, a packet is not a UE.”
		In response, examiner respectfully disagrees because:
	Claim recites a remote UE identity for identifying the remote UE. Claim does not recite any specific UE identity for identifying the remote UE (i.e. C-RNTI, IMSI, TMSI etc.). Therefore, any identifier that identifies/detects a remote UE satisfies the claimed UE identity because that identifier performs the function of identifying the remote UE. Par [0108] of Cheng discloses, “The adaptation layer may include an identifier to differentiate packets of different remote UEs”. Therefore, the adaptation layer identifier identifies packets belong to a remote UE and thus, the adaptation layer identifier detects the remote UE along with the packets belong to that remote UE. Cheng further discloses in Par [0115] that eNB provides EPS bearer identifier established for a remote UE to the relay UE and the relay UE maps the identifier to a corresponding remote UE link, 210 (“In the downlink example for the PC5 radio interface, the relay UE 115-b may map the identifier to the corresponding link 210 with the remote UE 115-a”.) Therefore, the EPS bearer identifier enables the relay UE to detect the remote UE for which the bearer is established and thus, EPS bearer identifier satisfies the claimed UE identity that identifies/detects a remote UE (Par 0115 –" The adaptation (or PDCP) layer header may include an identifier for each of the EPS bearers, DRBs, etc. The relay UE 115-b may map the identifier to the corresponding EPS bearer/DRB(s) and their corresponding QoS profiles or parameters.”). Cheng further discloses in Par [0128] that virtual link identifier differentiates bearer of different remote UEs and therefore, the virtual link identifier detects a remote UE to which the bearer belongs (Par 0128 ---" In one example, the virtual link identifier may be carried by a particular pair, e.g., a source L2 identifier and a destination L2 identifier pair. This may provide for bearer differentiation per remote UE. In another example, the virtual link identifier may be conveyed by the source/destination L2 identifier pair and may also include an additional virtual link identifier added in the adaptation sublayer (or PDCP sublayer) between the RLC header 405 and the PDCP PDU 415. This may support differentiation of the different EPS bearers (e.g., default bearer and dedicated bearers) of a remote UE. The virtual link identifier may correspond to the EPS bearer ID of the remote UE, for example.”). Accordingly, the virtual link identifier satisfies the claimed UE identity because it identifies/detects a remote UE to which the corresponding bearer belongs. 

















Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 4, 5, 10, 11, 14, 15, 20-22, 24-28, 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (US 20180234524 A1, hereinafter referred to as Cheng).
		Re claim 1, Cheng teaches a method (Abstract) comprising:
	(i) receiving, by a relay user equipment (UE), signaling (RRC connection reconfiguration message) comprising a configuration of adaptation protocol (AP) parameters (QoS indication, QCI/ARP to DRB mapping, Par 0110, QCI/ARP to PPP mapping, Par 0112, bearer identifier and corresponding QoS parameters, Par 0115, Par 0118) for a group of UEs (Remote UE, Relay UE, Fig. 2), the group of UEs comprising the relay UE and a remote UE (Remote UE, Relay UE, Fig. 2), and the AP parameters for configuring the relay UE to relay traffic between a base station and the remote UE (parameters such as QoS indication, QCI/ARP to DRB mapping, QCI/ARP to PPP mapping, virtual/bearer identifier and corresponding QoS parameters enable the relay UE to forward traffic to the remote UE and the base station, Fig. 2) (Fig. 2, Fig. 12-16, Par 0078-0079, Par 0107-0116, Par 0118-0120, Par 0156, Par 0183-0192), wherein the AP parameters comprise a remote UE identity (Adaptation layer identifier, Par 0108, bearer identifier, Par 0115, virtual link identifier, Par 0127-0128) for identifying the remote UE (Par 0108---" The adaptation layer may include an identifier to differentiate packets of different remote UEs”. EPS bearer identifier enables the relay UE to detect the remote UE for which the bearer is established, Par 0115. Virtual link identifier identifying a remote UE communicating over the PC5 interface, Par 0128) (Par 0105-0119, Par 0122-0123, Par 0127-0128);
	(ii) receiving, by the relay UE, the traffic from one of the base station or the remote UE (relay UE receiving traffic from the remote UE over PC5 interface and the base station over Uu interface), the traffic comprising packet data (PDCP PDU) and the AP parameters (Adaptation header includes QoS parameters, QoS indication, bearer identifier) (Fig. 2-5, Fig. 12-16, Par 0098, Par 0107-0116, Par 0121-0123, Par 0126-0133, Par 0183-0188, Par 0195-0198, Par 0204-0206); and
	(iii) transmitting, by the relay UE, the traffic comprising the packet data (PDCP PDU) and the AP parameters (header) towards the other one of the base station (relay UE forwards traffic to the base station over Uu interface) or the remote UE (relay UE forwards traffic to the remote UE over PC5 interface) (Fig. 2-5, Fig. 13, Fig. 16, Par 0098, Par 0107-0116, Par 0117-0120, Par 0123, Par 0131-0133, Par 0191-0192, Par 0209-0212).
		Claim 11 recites an apparatus performing the steps recited in claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Re claims 4, 14, Cheng teaches that the first interface (one of the Uu interface and PC5 interface of the relay UE, Fig. 2) comprises a respective radio link control (RLC) layer (Relay UE using a layered protocol structure including the RLC layer to communicate with both the remote UE and the base station) and the second interface (one of the Uu interface and PC5 interface of the relay UE, Fig. 2) comprises a respective RLC layer (Relay UE using a layered protocol structure including the RLC layer in layer 2 (L2) to communicate with both the remote UE and the base station); and wherein the method further comprises converting, based on the AP parameters (parameters such as QoS indication, QCI/ARP to DRB mapping, QCI/ARP to PPP mapping, virtual/bearer identifier and corresponding QoS parameters enable the relay UE to forward traffic to the remote UE and the base station, Fig. 2. Fig. 5 shows header conversion between Uu and PC5 interface), the traffic associated with the respective RLC layer of the first interface (one of the Uu interface and PC5 interface of the relay UE, Fig. 2) to be associated with the respective RLC layer of the second interface (one of the Uu interface and PC5 interface of the relay UE, Fig. 2. Relay UE converting traffic from PC5 to Uu interface while forwarding traffic to the base station and converting traffic from Uu to PC5 interface while forwarding traffic to the remote UE) (Fig. 2-5, Par 0076-0079, Par 0085, Par 0103-0105, Par 0107-0116, Par 0121-0123, Par 0125-0128, Par 0130-0133). 
		Re claims 5, 15, Cheng teaches that the first interface and the second interface comprise an access (Uu) interface and a sidelink (PC5) interface (Uu interface and PC5 interface of the relay UE, Fig. 2) (Fig. 2, Par 0076-0079, Par 0108-0116).
		Re claim 10, Cheng teaches a method (Abstract) comprising:
	(i) transmitting, by a base station, signaling to a relay user equipment (UE) (RRC connection reconfiguration message), the signaling comprising a configuration of adaptation protocol (AP) parameters (QoS indication, QCI/ARP to DRB mapping, Par 0110, QCI/ARP to PPP mapping, Par 0112, bearer identifier and corresponding QoS parameters, Par 0115, Par 0118) for a group of UEs (Remote UE, Relay UE, Fig. 2), the group of UEs comprising the relay UE and a remote UE (Remote UE, Relay UE, Fig. 2), and the AP parameters for configuring the relay UE to relay traffic between a base station and the remote UE (parameters such as QoS indication, QCI/ARP to DRB mapping, QCI/ARP to PPP mapping, virtual/bearer identifier and corresponding QoS parameters enable the relay UE to forward traffic to the remote UE and the base station, Fig. 2) (Fig. 2, Fig. 12-16, Par 0078-0079, Par 0107-0116, Par 0118-0120, Par 0156, Par 0183-0192), wherein the AP parameters comprise a remote UE identity (Adaptation layer identifier, Par 0108, bearer identifier, Par 0115, virtual link identifier, Par 0127-0128) for identifying the remote UE (Par 0108---" The adaptation layer may include an identifier to differentiate packets of different remote UEs”. EPS bearer identifier enables the relay UE to detect the remote UE for which the bearer is established, Par 0115. Virtual link identifier identifying a remote UE communicating over the PC5 interface, Par 0128) (Par 0105-0119, Par 0122-0123, Par 0127-0128);
	(ii) transmitting or receiving the traffic by the base station (transmitting traffic to the relay UE and receiving from the relay UE), the traffic comprising packet data (PDCP PDU, Payload data) and the AP parameters (Adaptation header includes QoS parameters, QoS indication, bearer identifier) (Fig. 2-5, Fig. 11-16, Par 0098, Par 0107-0116, Par 0121-0123, Par 0126-0133, Par 0179-0181, Par 0183-0192, Par 0194-0198, Par 0201-0206, Par 0208-0121); 
	(iii) wherein transmitting the traffic comprises transmitting the traffic to the relay UE (downlink traffic from the base station over Uu interface), for the relay UE to forward the traffic to the remote UE (downlink traffic from the relay UE to the remote UE over PC5 interface) (Fig. 2, Fig. 11-16, Par 0076-0079, Par 0107-0116, Par 0179-0181, Par 0183-0192, Par 0194-0198, Par 0201-0206, Par 0208-0121), and 
	(iv) wherein receiving the traffic comprises receiving the traffic from the relay UE (uplink traffic from the relay UE over Uu interface), the traffic being forwarded from the remote UE by the relay UE (uplink traffic from the remote UE to the relay UE over PC5 interface) (Fig. 2, Fig. 11-16, Par 0076-0079, Par 0107-0116, Par 0179-0181, Par 0183-0192, Par 0194-0198, Par 0201-0206, Par 0208-0121).
		Claim 20 recites an apparatus performing the steps recited in claim 10 and thereby, are rejected for the reasons discussed above with respect to claim 10.
		Re claims 21 and 27, Cheng teaches that the AP parameters configure the relay UE to receive the traffic at a first interface of the relay UE, and to transmit the traffic at a second interface of the relay UE (Parameters such as QoS indication, QCI/ARP to DRB mapping, QCI/ARP to PPP mapping, virtual/bearer identifier and corresponding QoS parameters enable the relay UE to receive traffic from the remote UE and the base station over the PC5 interface and the Uu interface and to transmit traffic to the remote UE and the base station over the PC5 interface and the Uu interface) (Fig. 2-5, Fig. 13, Fig. 16, Par 0076-0079, Par 0085, Par 0103-0105, Par 0107-0116, Par 0121-0123, Par 0125-0128, Par 0130-0133, Par 0191-0192, Par 0209-0212).
		Re claims 22, 26, 28, 32, Cheng teaches that the AP parameters further comprise a bearer identity for identifying a bearer of the traffic (DRB identifier, virtual DRB identifier) (Fig. 2-4, Par 0105-0119, Par 0122-0123, Par 0127-0128, Par 0131-0133).
		Re claims 24, 30, Cheng teaches that the adaptation protocol is associated with a packet format comprising a header part and a data part, and wherein the header part comprises the AP parameters (Adaptation header) and the data part (PDCP PDU, data payload) comprises the packet data (Fig. 3-5, Par 0107-0116, Par 0122-0132). 
		Re claims 25, 31, Cheng teaches that the signaling comprising the configuration of the AP parameters is Radio Resource Control signaling (RRC connection reconfiguration message) (Par 0110, Par 0112, Par 0115, Par 0118, Par 0149, Par 0156).





Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 23, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1 above and further in view of Adachi et al (US 20190261450 A1, hereinafter referred to as Adachi).
		Re claims 23, 29, Cheng teaches that the AP parameters are associated with an AP layer of a protocol stack (Parameters such as QoS indication, QCI/ARP, DRB ID, PPP, virtual/bearer identifier included in the adaptation layer header) (Fig. 2-5, Par 0104-0105, Par 0107-0116, Par 0122-0132).
		Cheng does not explicitly disclose that the AP layer being located above a radio link control (RLC) layer of the protocol stack.
		Adachi teaches that the AP layer being located above a radio link control (RLC) layer of the protocol stack (Adaptation layer located above RLC layer, Fig. 5) (Par 0091).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cheng by including the step that the AP layer being located above a radio link control (RLC) layer of the protocol stack, as taught by Adachi for the purpose of properly controlling the layer 2 relay, as taught by Adachi (Par 0037-0038).
Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473